DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/20/2021 has been entered. 	Claims 1, 10, 11, and 16 are amended and claims 1, 4-6 and 8-20 are traversed and currently pending. 
Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 1, 4, 6, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hinckley et al. (US 2013/0181902 A1, hereinafter referred as “Hinckley”) in view of Debates et al. (US 2019/0020760 A1, hereinafter referred as “Debates”).
 	Regarding claim 1, Hinckley discloses an electronic device (Fig. 1 and ¶0018 discloses computing device 102 includes a display device 112 that may be configured as a touchscreen to enable touchscreen and gesture functionality), comprising: 
 	…a first side area corresponding to a left side area (Fig. 2 and ¶0044 discloses left side area of skin sensors 120), a second side area corresponding to a right side area (Fig. 2 and ¶0044 discloses a right side area of skin sensors 120), a third side area corresponding to an upper side area (Fig. 2 and ¶0044 discloses an upper side area of skin sensors 120), and a fourth side area corresponding to a lower side area (Fig. 2 and ¶0044 discloses a lower side area of skin sensors 120), wherein the first side area, the second side area, the third side area, and the fourth side area indicate different directions from each other (Fig. 2 illustrates the left, right, upper and lower side areas are in different directions); 
 	at least one processor (Figs. 1, 7, ¶0017 and ¶0063 discloses a processing system 704 that may incorporate one or more processors or processing devices); and 
 	at least one memory (Figs. 1, 7 and ¶0063 discloses computer-readable media 706 which may include one or more memory and/or storage components 708), wherein the at least one memory stores instructions configured to, when executed (Fig. 1 and ¶0017 discloses one or more device applications 110 that may reside on the computer-readable media (as shown), may be implemented at least partially by one or more hardware elements, and/or may be executed via the processing system 104), enable the at least one processor to: 

 	identify a grip type based on the grip input (¶0019 discloses the computing device 102 may be configured to detect and differentiate between gestures, touch inputs, grip patterns, a stylus input, and other different types of inputs) and identify an operation state of the electronic device (¶0017 and ¶0044 discloses one or more device applications 110 that may reside on the computer-readable media, ¶0044 and ¶0045 discloses a user may interact with a device to view/render various types of content (e.g., webpages, video, digital books, etc.) in a content viewing context), 
 	if a first touch input corresponding to a first predetermined touch input in a first direction is received through the third side area of the plurality of side areas (¶0044 discloses top edge of the device is not associated with grip-based contacts and therefore may be activated for touch inputs/gestures, such as enabling volume or brightness control by sliding a finger along the edge [in one direction for making the volume or brightness higher]) while the grip type identified through the first side area and the second side area is maintained (¶0044 discloses a user may hold a device with two hands located generally along the short sides of the device in a landscape orientation), perform a first function based on the first touch input and the identified operation state (¶0044 and ¶0045 discloses enabling volume or brightness control by sliding a finger for interacting with a device to view/render various types of content (e.g., webpages, video, digital books, etc.)), and 

 	Hinckley doesn’t explicitly disclose a display including a front area and a plurality of side areas comprising a first side area, a second side area, a third side area and a fourth side area.
 	However, in a similar field of endeavor, Debates discloses a display including a front area and a plurality of side areas comprising a first side area (Fig. 3 and ¶0047 discloses upper side area), a second side area (Fig. 3 and ¶0047 discloses lower side area), a third side area (Fig. 3 and ¶0047 discloses left side area) and a fourth side area (Fig. 3 and ¶0047 discloses right side area) (Fig. 3 and ¶0048 discloses as seen within image 306, touchscreen display 308 wraps around the front of computing device 102 and over the edge to extend downward and cover a portion of the side of computing device 102).

	Regarding claim 4, Hinckley discloses the electronic device of claim 1, wherein the instructions are further configured to, when executed, enable the at least one processor (¶0063 discloses a processing system 704 that may incorporate one or more processors or processing devices) to: identify the grip type based on at least one of numbers, coordinates, shapes, patterns, or sizes of the grip input (¶0019 discloses a variety of parameters for contacts can be used to define different grip patterns including but not limited to the size, location, shape, orientation, applied pressure (e.g., hard or soft), and/or number of contact points).
	Regarding claim 5, Hinckley discloses the electronic device of claim 1, wherein the first function is different from the second function (¶0044 discloses top edge of the device is not associated with grip-based contacts and therefore may be activated for touch inputs/gestures, such as enabling volume or brightness control by sliding a finger along the edge [in one direction for making the volume or brightness higher and in the opposite direction for making the volume or brightness lower]).
	Regarding claim 6, Hinckley discloses the electronic device of claim 1, wherein the instructions are further configured to, when executed, enable the at least one processor (¶0064 discloses processor-executable instructions) to: 
 	deactivate the first side area and the second side area (Fig. 2 and ¶0044 discloses skin sensors on all sides are deactivated for touch input except the edge of the device that is not associated with grip-based contacts), and 

 	Regarding claim(s) 11-13, this/these method claim(s) has/have similar limitations as apparatus claim(s) 1, 4, 6, respectively, and therefore rejected on similar grounds.
 	Regarding claim(s) 16, this/these CRM claim(s) has/have similar limitations as apparatus claim(s) 1, and therefore rejected on similar grounds.
 	Further, Hinckley discloses a non-transitory computer readable recording medium recording a program running on a computer (¶0067 discloses the computer-readable media may include a variety of available medium or media that may be accessed by a computing device. ¶0068 discloses non-transitory storage of information), the program comprising executable instructions configured to, when executed by a processor (¶0064 discloses processor-executable instructions may be electronically-executable instructions).
 	Regarding claim(s) 17-18, this/these CRM claim(s) has/have similar limitations as apparatus claim(s) 4 and 6, respectively, and therefore rejected on similar grounds.

5. 	Claims 8, 9, 14, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hinckley in view of Debates and in further view of Bae et al. (US 2016/0062515 A1, hereinafter referred as “Bae”).
Regarding claim 8, Hinckley discloses the electronic device of claim 1, wherein the instructions are further configured to, when executed, enable the at least one processor (¶0064 discloses processor-executable instructions).
  	Hinckley as modified doesn’t explicitly disclose perform a zoom-in function of a camera application based on the first touch input and an execution of the camera application, and perform a zoom-out function of the camera application based on the second touch input and the execution of the camera application.
 	However, in a similar field of endeavor, Bae discloses perform a zoom-in function of a camera application based on the first touch input (Fig. 11b and ¶0146 discloses the zoom-in UI element 1112-2 to perform a zoom-in function) and an execution of the camera application (¶0146 discloses executing the camera application on the front display area 1111), and perform a zoom-out function of the camera application based on the second touch input (Fig. 11b and ¶0146 discloses the zoom-out UI element 1112-2 to perform a zoom-out function) and the execution of the camera application (¶0146 discloses executing the camera application on the front display area 1111).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hinckley for the purpose of controlling additional functionality of the camera application while the device is being gripped.
	Regarding claim 9, Hinckley discloses the electronic device of claim 1, wherein the instructions are further configured to, when executed, enable the at least one processor (¶0064 discloses processor-executable instructions).

 	However, in a similar field of endeavor, Bae discloses perform a volume-up function of a call application based on the first touch input (Fig. 44 and ¶0204 discloses in response to the user input, the controller 190 may control the speaker 170 to increase the call volume for the selected one person) and an execution of the call application (¶0204 discloses the controller 190 may execute a telephone call application), and perform a volume-down function of the call application based on the second touch input (Fig. 44 and ¶0204 discloses in response to the user input, the controller 190 may control the speaker 170 to decrease the call volume for the selected one person) and the execution of the call application (¶0204 discloses the controller 190 may execute a telephone call application).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hinckley for the purpose of adapting the call volume to the user’s preference during a phone call.
	Regarding claim(s) 14-15, this/these method claim(s) has/have similar limitations as apparatus claim(s) 8-9, respectively, and therefore rejected on similar grounds.
	Regarding claim(s) 19-20, this/these CRM claim(s) has/have similar limitations as apparatus claim(s) 8-9, respectively, and therefore rejected on similar grounds.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hinckley in view of Debates and in further view of Swindells (US 2020/0026354 A1, hereinafter referred as “Swindells”).
	Regarding claim 10, Hinckley discloses the electronic device of claim 1, wherein the instructions are further configured to, when executed, enable the at least one processor (¶0064 discloses processor-executable instructions).
 	Hinckley as modified doesn’t explicitly disclose provide a tactile feedback through a haptic circuit of the electronic device based on the grip type.
 	However, in a similar field of endeavor, Swindells discloses provide a tactile feedback through a haptic circuit of the electronic device (¶0005 discloses generate a modified haptic signal based on the haptic data parameters. ¶0104 discloses the haptic actuator 156 is driven by the actuator drive signal to provide a haptic effect) based on the identified grip type (¶0034 discloses the user parameters 124 include a user's grip strength or force with respect to the apparatus 102, a user's grip pattern with respect to the apparatus 102 (e.g., holding with one hand or two hands). ¶0105 discloses where the haptic enabled apparatus 102 generates different haptic effects to a user U who grips the haptic enabled apparatus 102 in different manners).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bae for the purpose of alerting the user to specific events or to provide realistic feedback to create greater sensory immersion within a simulated or virtual environment (¶0001 and ¶0002).
 
Response to Arguments
7.	Applicant's arguments with respect to claims 1, 4-6 and 8-20 have been 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692